OPINION — AG — QUESTION(1): "MAY A SUBAGENT, DULY APPOINTED BY A MOTOR LICENSE AGENT, ACT AS BUYER'S AGENT IN ADDITION TO SERVING AS SELLER'S AGENT?" — AFFIRMATIVE, QUESTION(2): "MAY A SUBAGENT, DULY APPOINTED BY A MOTOR LICENSE AGENT, ACTING AS BUYER'S AGENT, CHARGE A FEE NOT TO EXCEED FIFTY CENTS PER LICENSE OR REGISTRATION IN ADDITION TO THE FIFTY CENTS PAID TO THE MOTOR LICENSE AGENT, PROVIDED THAT NOTICE OF SAID CHARGE FOR SERVICE OF BUYER'S AGENT BE GIVEN?" — AFFIRMATIVE  CITE: OPINION NO. 64-103, 47 O.S. 1961 22.22 [47-22.22](A), 47 O.S. 1963 Supp., 6-101 [47-6-101](K) (HUGH COLLUM)